In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Westchester County (Morales-Horowitz, J.), dated July 27, 2007, which denied, as untimely, his objections to an order of the same court (Jordan, S.M.), dated May 17, 2007, which, after a hearing, inter alia, denied that branch of his petition which was for a downward modification of his obligation to pay biweekly child support in the sum of $250. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which she moves to be relieved of the assignment to prosecute this appeal.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal (see e.g. Matter of Bodouva v Bodouva, *60153 AD3d 483 [2008]; Matter of Burke v Burke, 45 AD3d 591, 592 [2007]; Matter of Hodges v Hodges, 40 AD3d 639 [2007]; Matter of Lane v Lane, 8 AD3d 486 [2004]). Counsel’s application for leave to withdraw as counsel is therefore granted (see Matter of Ingle v Ingle, 19 AD3d 420 [2005]; Matter of Mejias v Aleman, 10 AD3d 421 [2004]; see also Anders v California, 386 US at 738). Prudenti, PJ., Santucci, McCarthy and Chambers, JJ., concur.